Citation Nr: 1806481	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  12-27 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right toe injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1986 to November 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran requested a Board hearing in his October 2012 substantive appeal, Form 9.  The Veteran withdrew his hearing request in January 2018.

In the October 2012 Form 9, the Veteran perfected an appeal of the issue of entitlement to service connection for an upper back condition.  This issue was later granted in full in a September 2017 rating decision, and to the extent that the Veteran has disagreed with the rating initially assigned, that issue is the subject of a separate appeal, and will be addressed by the Board in a later decision, if in order.  

The Board notes that the Veteran also submitted a May 2014 substantive appeal, Form 9 regarding additional issues.  These issues are currently pending before the Board; however they are not yet ripe for adjudication.  A separate decision addressing these issues (entitlement to an initial compensable rating for limitation of extension, left hip, and entitlement to an initial compensable rating for limitation of extension, right hip) will be issued later. 


FINDING OF FACT

In January 2018, prior to the promulgation of a Board decision, the VA received notification from the Veteran indicating that he wished to withdraw the issue of entitlement to service connection for a right toe injury, as he was satisfied with his current disability rating.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal regarding the issue of entitlement to service connection for a right toe injury have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  Id.  

Here, in a January 5, 2018 written Report of General Information, a VA employee indicated that via telephone the Veteran stated that he was satisfied with his current disability rating and no longer wanted to pursue an appeal regarding his right toe injury.  The Board finds that the foregoing oral statement, when transcribed, became a "writing" that is sufficient to satisfy the requirement for withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.

ORDER

The issue of entitlement to service connection for a right toe injury is dismissed.


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


